 USDC IN/ND case 3:21-cv-00396-JD-MGG document 7 filed 07/27/21 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 GARY ALLEN LINDSLEY, JR.,

               Plaintiff,

                      v.                           CAUSE NO. 3:21-CV-396-JD-MGG

 RANDY RODRIGUEZ and TERRY
 BECK,

               Defendants.

                                 OPINION AND ORDER

       Gary Allen Lindsley, Jr., a prisoner without a lawyer, filed a complaint. ECF 1.

“A document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review

the merits of a prisoner complaint and dismiss it if the action is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief against

a defendant who is immune from such relief.

       Lindsley alleges that while driving on February 21, 2019, he was stopped by two

officers with the Roseland Police Department, who arrested him using excessive force.

Then, after he was handcuffed, Lindsley says the officers took him out of view of the

cameras and beat him. He asserts that (unspecified) false charges were brought against

him, but the charges were dropped on January 25, 2021, because he had a witness who
 USDC IN/ND case 3:21-cv-00396-JD-MGG document 7 filed 07/27/21 page 2 of 4


saw him being beaten. He sues the two officers for the injuries he suffered from the

beating and for being falsely charged and detained in jail.

       It is too late for Lindsley to sue the officers for the alleged use of excessive force

during the arrest. Lindsley knew at the time of his arrest on February 21, 2019, that he

had suffered an injury. At that moment, his statute of limitations for purposes of a

lawsuit under 42 U.S.C. § 1983 began to run. Gomez v. Randle, 680 F.3d 859, 864 (7th Cir.

2012) (excessive force claim accrues when the excessive force is used). In Indiana, the

statute of limitations for cases brought under § 1983 is two years. See Hondo, Inc. v.

Sterling, 21 F.3d 775, 778 (7th Cir. 1994). Lindsley allegedly signed his complaint and

deposited it into the prison mail system on May 20, 2021 at 7:00 AM. Under the prison

mailbox rule, see Edwards v. United States, 266 F.3d 756, 758 (7th Cir. 2001), his complaint

is deemed filed as of that date, more than two years after he was allegedly beaten by the

officers. Thus, his claim of excessive force is time barred.

       Lindsley’s claim that he was falsely charged requires a different analysis. Being

subject to falsified charges, alone, does not state a claim. “There is no such thing as a

constitutional right not to be prosecuted without probable cause.” Young v. City of

Chicago, 987 F.3d 641, 646 (7th Cir. 2021) (alterations omitted) (quoting Manuel v. City of

Joliet, 903 F.3d 667, 670 (7th Cir. 2018)). Instead, if those false charges lead to a detention

without probable cause, the detainee states a Fourth Amendment claim for an

unreasonable seizure. See Lewis v. City of Chicago, 914 F.3d 472, 479 (7th Cir. 2019) (“[A]ll

§ 1983 claims for wrongful pretrial detention—whether based on fabricated evidence or

some other defect—sound in the Fourth Amendment.”). Such a claim accrues “when


                                               2
 USDC IN/ND case 3:21-cv-00396-JD-MGG document 7 filed 07/27/21 page 3 of 4


the detention ceases.” Id. at 478. But here, Lindsley is still in state custody at the Indiana

State Prison. Therefore, it is unclear whether this claim has accrued at all. Alternatively,

if state officials had an independent basis for probable cause to detain him, he does not

have a claim—even if the charges he complains about here were made up. “[T]he

constitutional right in question is the right not to be held in custody without probable

cause, the violation of which gives rise to a plain-vanilla Fourth Amendment claim

under § 1983 because the essential constitutional wrong is the absence of probable cause

that would justify the detention.” Id. at 479. (quotation marks omitted). The complaint

does not explain what charges were brought against him, whether he was ever released

from detention, or the reason for his continued state custody.

       This complaint does not state a claim for which relief can be granted.

Nevertheless, Lindsley may file an amended complaint if he has additional facts which

he believes would state a claim because “[t]he usual standard in civil cases is to allow

defective pleadings to be corrected, especially in early stages, at least where amendment

would not be futile.” Abu-Shawish v. United States, 898 F.3d 726, 738 (7th Cir. 2018). To

file an amended complaint, he needs to write this cause number on a Pro Se 14 (INND

Rev. 2/20) Prisoner Complaint form which is available from his law library. After he

properly completes that form addressing the issues raised in this order, he needs to

send it to the court.

       For these reasons, the court:

       (1) GRANTS Gary Allen Lindsley, Jr., until August 30, 2021, to file an amended

complaint; and


                                              3
 USDC IN/ND case 3:21-cv-00396-JD-MGG document 7 filed 07/27/21 page 4 of 4


      (2) CAUTIONS Gary Allen Lindsley, Jr., if he does not respond by the deadline,

this case will be dismissed pursuant to 28 U.S.C. § 1915A without further notice because

the current complaint does not state a claim for which relief can be granted.

      SO ORDERED on July 27, 2021

                                                /s/JON E. DEGUILIO
                                                CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT




                                            4
